                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSHUA W. KRUGER, # K-50216,                      )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )            Case No. 18-cv-512-NJR-RJD
                                                  )
JACQUELINE LASHBROOK, et al.,                     )
                                                  )
       Defendants.                                )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court for case management. Plaintiff’s original Complaint

(Doc. 1) brought 16 counts against 23 defendants, including 13 John Doe defendants. On April 9,

2018, the then-assigned District Judge screened the original Complaint and severed Counts 3-16

of the original Complaint into 8 new cases. (Doc. 6). On April 12, 2018, Plaintiff filed a Motion

to Reconsider and for Leave to File an Amended Complaint, arguing that severance was improper

and that all of his claims should be allowed to proceed in a single action. (Doc. 7). The motion was

accompanied by a 33-page proposed Amended Complaint. On April 23, 2018, the then-assigned

District Judge declined to reconsider the severance of Plaintiff’s claims but granted leave to amend,

explaining as follows:

       [H]aving reconsidered the severance of claims based on the original Complaint, the
       Court finds no error in the application of Rule 20(a)(2) to sever Plaintiff’s claims
       as directed in Doc. 6. Therefore, the portion of Plaintiff’s motion (Doc. 7) seeking
       reconsideration of the Order of April 9, 2018 is DENIED pursuant to Rule 59(e).
       The Court notes, however, that having examined the proposed Amended
       Complaint, it appears that Plaintiff’s revisions and additional factual allegations
       may lead to the consolidation of some of his claims after review of that pleading
       has been completed.




                                            Page 1 of 3
(Doc. 10, p. 4). In May 2018, identical orders were entered in each of the severed actions, stating

as follows:

       In light of the filing of Plaintiff’s First Amended Complaint in Kruger v. Lashbrook,
       et al., Case No. 18-cv-512-DRH-RJD (Doc. 11 in that case), which seeks to
       consolidate the severed claims in this action back into the original case, further
       proceedings in this severed case are STAYED until the completion of the threshold
       merits review of the First Amended Complaint in Case No. 18-cv-512, pursuant to
       28 U.S.C. § 1915A.

(18-cv-819-NJR, Doc. 6; 18-cv-820-SMY, Doc. 6; 18-cv-818-SMY, Doc. 6; 18-cv-821-NJR,

Doc. 6; 18-cv-826-NJR, Doc. 6; 18-cv-822-MJR, Doc. 6; 18-cv-824-SMY, Doc. 6; 18-cv-825-

MJR, Doc. 6). On December 19, 2018, the then-assigned District Judge retired from the bench,

and this matter was reassigned to the undersigned District Judge.

       Although the claims in Plaintiff’s 33-page Amended Complaint often overlap with the

claims in his original Complaint, there are also significant differences. For instance, the Amended

Complaint names additional defendants, expands on and/or slightly alters previous allegations, and

brings new allegations and/or claims. Additional claims in the Amended Complaint suggest that

some, but not all, of the severed claims could be consolidated into the instant action and/or that

some of the severed actions might be appropriately consolidated into less than 8 separate actions.

But the presence of both overlapping and new or altered allegations, combined with the sheer

number of allegations and defendants, makes it virtually impossible for the Court to conduct the

necessary § 1915A screening and determine what, if any, claims from the 8 severed actions should

be consolidated into this case or with each other. Accordingly, in the interest of judicial efficiency,

the Court hereby ORDERS as follows:

       The original screening order (Doc. 6) is STRICKEN, and the severed actions will be

administratively closed without the assessment of a filing fee. The Amended Complaint supersedes




                                            Page 2 of 3
and replaces the original Complaint. The Court will promptly screen the Amended Complaint

pursuant to 28 U.S.C. § 1915A and will sever improperly joined claims as is appropriate.

       IT IS SO ORDERED.

       DATED: March 4, 2019


                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           United States District Judge




                                          Page 3 of 3
